JUSTICE HEIPLE, specially concurring: Following a jury trial, defendant was convicted of the offense of home invasion. He was sentenced to six years’ imprisonment in the Department of Corrections. On appeal, defendant raises the single issue that certain remarks of the prosecutor in his rebuttal closing argument were improper. In short, the defendant waived any alleged error in the prosecutor’s rebuttal comments by failing to object to them during the course of the trial. Moreover, an examination of the record demonstrates that the comments were based on reasonable inferences from the evidence and were, in fact, responsive to defense counsel’s closing argument. Thus, they were invited. Accordingly, the conviction should be affirmed.